1    Randy Chang, Esq. SBN 237618
     The Chang Firm
2    7755 Center Avenue #1100
3
     Huntington Beach, CA 92647
     Phone: (818) 599-8095
4    Fax: (866) 541-8491
     Email: randyc@thechangfirm.com
5

6
     Attorney for Plaintiff

7
                              UNITED STATES DISTRICT COURT
8                            CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DISTRICT - RIVERSIDE
9

10
     JUSTIN BOUZANE,                                Case No.: CV 19-1236-JFW-E
11
                                Plaintiff,          (Original case CV 19-1236-JGB-
12
                    vs.                             KK)
13

14
     CAAZ VENTURES, LLC; JESUS DAVID                JUDGMENT
15   AGUILAR, AND DOES 1-10,
     inclusive,
16
                                Defendant
17

18
          In    the       above-entitled    action,       the   Clerk   of   this   Court
19
     entered    a    default    against     Defendant      JESUS DAVID AGUILAR       for
20
     failure to respond or appear, satisfying the requirements of
21
     Rule 55.
22
          IT IS ADJUDGED that Plaintiff, JUSTIN BOUZANE, shall have
23
     and recover from Defendant, JESUS DAVID AGUILAR the sum of the
24
     principal amount of $130,000.00, plus $37,880.19 as accrued pre-
25
     judgment interest through December 26, 2019 (10% per annum – 2
26
     years and 329 days at $15,000 per year and $36.11 per diem) plus
27
     $1500.00 (30 months at $50 per agreement) as costs, for a total
28
     of $169,380.19..




                                              -4-
1         This Judgment is to accrue interest at the legal rate from the date of entry until paid.
2

3

4
     DATED: January 2, 2020                      By:_______ _________________
5                                                   Honorable John F. Walter
                                                    U.S. District Court
6
                                                    Central District of California
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -5-
